Exhibit 10.62

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release of Claims (“Separation Agreement”) is made
by and between Anita Beier (“Executive”), an individual, and Intelsat
Corporation, a Delaware corporation (“Intelsat” or “the Company”).

WHEREAS, the Executive’s employment with Intelsat will terminate and Intelsat
desires to provide Executive with separation benefits to assist Executive in the
period of transition following Executive’s termination;

NOW THEREFORE, in consideration of the mutual promises and releases contained
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1) Separation Benefits

 

  a) Separation Date and Final Paycheck. Executive’s employment with Intelsat
terminated as of November 19, 2010 (“Separation Date”). The Executive received
normal compensation up to and including that date, including a lump sum payment
for all earned but unused vacation in accordance with Company policy and
reimbursement of all approved business expenses, less all required tax
withholdings and other authorized deductions.

 

  b) Severance Pay. On the next regular payday that is at least fourteen
(14) days after Human Resources receives the Separation Agreement executed by
the Executive, and provided all Company property has been returned, Intelsat
will pay to Executive a lump-sum amount of severance pay in the amount of eight
(8) months’ salary ($193,370), less all required tax withholdings and other
authorized deductions.

 

  c) Continued Coverage Under Group Health Plans. Executive shall be entitled to
elect to continue coverage under each of the Company’s group health plans in
which she was enrolled as of the Separation Date, consistent with the status and
level of coverage that was in place as of the Separation Date, in accordance
with the requirements of the Consolidated Omnibus Budget Reconciliation Act of
1985 and its relevant regulations (“COBRA”).

 

  d) Outplacement Services. Intelsat will arrange to provide reasonable
outplacement services, including counseling and guidance, to assist the
Executive in securing subsequent employment.

 

  e)

Share Repurchase. The Company also has agreed to repurchase, and the Executive
has sold to the Company, all of the vested Class B shares held by the Executive,
which number is agreed to be 6,661.66 shares, at a price per share of $22.06;
and all of her remaining unvested Class B shares, which number is agreed to be
3,155.34, at their par value of $0.01 per share, for a total repurchase price of
$3.16. The Company and the Executive have further agreed that, in consideration
of the Company’s payment to the Executive of $530,274.69, all of the Executive’s
Rollover Options, which number is agreed to be 5,463.37, will be cancelled and
forfeited. The repurchase and cancellation payments referenced herein, totaling
$677,234.07, are

 

Page 1



--------------------------------------------------------------------------------

 

evidenced by a promissory note dated November 19, 2010, and attached hereto as
Attachment A.

 

  f) Except as set forth in this Separation Agreement or as required by federal,
state or local law, Executive shall not be entitled to any additional benefits
relating to Executive’s separation of employment; provided, however, that this
Separation Agreement does not affect or impair Executive’s rights to any vested
and accrued benefits under any Intelsat retirement plan.

 

2) Release. Executive, on Executive’s own part and on behalf of Executive’s
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases, acquits, and discharges
Intelsat, and its parent, subsidiaries, affiliates, owners, trustees, directors,
officers, agents, employees, stockholders, representatives, assigns, and
successors (collectively referred to as “Intelsat Releasees”) with respect to
and from any and all claims, wages, agreements, contracts, covenants, actions,
suits, causes of action, expenses, attorneys’ fees, damages, and liabilities of
whatever kind or nature in law, equity or otherwise, whether known or unknown,
suspected or unsuspected, and whether or not concealed or hidden, which
Executive has at any time heretofore owned or held against said Intelsat
Releasees, including, without limitation, those arising out of or in any way
connected with Executive’s employment relationship with Intelsat or Executive’s
separation from employment with Intelsat, except with respect to those benefits
set forth in Paragraph 1 of this Separation Agreement.

 

3) Time to Consider Agreement. Executive may take twenty-one (21) days from the
date this Release is presented to Executive to consider whether to execute this
Release, and may wish to consult with an attorney prior to execution of this
Release. Executive, by signing this Separation Agreement, specifically
acknowledges that she is waiving her right to pursue any claims under federal,
state or local discrimination laws, including the Age Discrimination in
Employment Act, 29 U.S.C. Section 626 et seq., which may have arisen or existed
prior to the execution of this Release. This release shall become final and
irrevocable upon execution by the Executive, except that if Executive is age 40
or older, Executive may revoke the Release at any time during the seven (7) day
period following Executive’s execution of the Release, after which time it shall
be final and irrevocable.

 

4) Restrictive Covenants Intact. Executive hereby acknowledges the continuing
validity and enforceability of the terms of the Conflict of Interest and
Confidentiality Agreement, and/or any other confidentiality agreement or
restrictive covenant that Executive signed during Executive’s employment with
Intelsat. Executive hereby affirms her understanding that Executive must remain
in compliance with those terms following the Separation Date. In the event that
it should be proven in a court of competent jurisdiction that Executive has
materially violated any of the terms of the Confidentiality Agreement and has
failed to cure such breach following receipt of written notice of same and a
reasonable opportunity to cure, Executive agrees to repay Intelsat, in addition
to any other relief or damages to which Intelsat might be entitled, the
Separation Benefits described in Paragraph 1.

 

Page 2



--------------------------------------------------------------------------------

  a) Non-Solicitation Covenant. For twenty-four (24) months following her
Separation Date, Executive agrees that she will not, without the prior written
consent of the Company (which consent may be granted or withheld in the
Company’s sole and absolute discretion), directly or indirectly induce,
persuade, solicit, or attempt to induce, persuade, or solicit any of the
Company’s employees to leave the Company’s employ, nor will she help others to
do so. General solicitations, recruitment, and other hiring efforts that are not
initiated, conducted, or carried out, directly or indirectly, by the Executive
do not violate this covenant.

 

  b) Non-Competition Covenant. For twenty-four (24) months following her
Separation Date, Executive agrees that she will not, without the prior written
consent of the Company (which consent may be granted or withheld in the
Company’s sole and absolute discretion), directly or indirectly engage or become
associated with any business or other endeavor engaged in or competitive with
the businesses (the “Protected Businesses”) conducted at the Separation Date by
the Company or its subsidiaries or affiliates (an “affiliate” as used herein is
a business entity in which the Company, directly or indirectly, owns at least
20% of the equity interests). “Protected Businesses” include, without
limitation, the provision of FSS services on a retail basis, a wholesale basis,
and a distributor basis. For these purposes, the Executive shall be considered
to have become “associated with” a business or other endeavor if the Executive
becomes directly or indirectly involved as an owner, principal, officer,
director, independent contractor, representative, financial backer, agent,
partner, advisor, lender, or in any other individual or representative capacity
with any individual, partnership, corporation or other organization that is
engaged in that business.

 

5) Cooperation. The Executive agrees that she will make herself reasonably
available to transition her work and provide consultation as requested by the
Company, subject to her other business and personal commitments.

 

6) Confidentiality. Executive and Intelsat agree that the existence and terms of
this Separation Agreement are strictly confidential and that neither party shall
disclose the existence or terms of this Separation Agreement except as required
by law or regulation, other than to the Executive’s family, or her legal or tax
advisors. Executive further agrees that if Executive breaches this
confidentiality provision, Executive agrees to repay Intelsat the Separation
Benefits described in Paragraph 1.

 

7) Nondisparagement. Executive hereby covenants and agrees that Executive will
not at any time, directly or indirectly, orally, in writing or through any
medium (including, but not limited to, the press or other media, computer
networks or bulletin boards, or any other form of communication) disparage,
defame, or otherwise damage or assail the reputation, integrity or
professionalism of Intelsat or any of the Intelsat Releasees.

 

8) References. All inquiries to Intelsat concerning Executive’s employment shall
be directed to the Senior Vice President, Human Resources, who shall confirm
dates of employment, job title, and, if written consent by the Executive is
given, level of compensation of the Executive during Executive’s employment with
Intelsat.

 

9)

Miscellaneous. This Separation Agreement is governed by the laws of the District
of Columbia. If any of the provisions of this Separation Agreement are held to
be illegal or

 

Page 3



--------------------------------------------------------------------------------

 

unenforceable, the Separation Agreement shall be revised only to the extent
necessary to make such provision(s) legal and enforceable.

 

10) Return of Property. Executive agrees that all property belonging to Intelsat
has been returned, including, without limitation, all keys, access cards,
passwords, access codes, and other information necessary to access any computer
or electronic database; all books, files, documents, and electronic media; and
all Company property of any kind that Executive has in her possession or
control, or that Executive obtained from the Company.

 

11) Entire Agreement. Executive agrees that this Separation Agreement contains
and comprises the entire agreement and understanding between Executive and the
Company regarding Executive’s termination of employment; that there are no
additional promises or continuing obligations between Executive and the Company
other than those contained in this Separation Agreement; and that this
Separation Agreement shall not be changed or modified in any way except through
a writing that is signed by both the Executive and the Company.

The parties acknowledge that they have read the foregoing Separation Agreement,
understand its contents, and accept and agree to the provisions it contains
voluntarily and knowingly, and with full understanding of its consequences.

Intelsat Corporation

 

By:  

/s/ MICHELLE BRYAN

      

November 19, 2010

     Michelle V. Bryan       

Date

     Senior Vice President, Human Resources            

/s/ ANITA BEIER

      

November 19, 2010

     Anita Beier        Date   

 

Page 4